NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MIGUEL PEREZ, III, a/k/a,          )
MIGUEL ANGEL PEREZ, DOC #P90128,   )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-4679
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Pasco
County; Declan Mansfield and Kimberly
Campbell, Judges.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Miguel Perez, III, pro se.

Ashley Moody, Attorney General, Tampa,
for Appellee.


PER CURIAM.

              Affirmed.




CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.